DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-17 are pending and have been examined in this application. 
This communication is the first action on the merits.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 16-17 are objected to because of the following informalities:
Claim 16, line 3 states “portion of vehicle”, but should be amended to state –portion of the vehicle—
Claim 16, line 5 states “…portion of vehicle…”, but should be amended to state –portion of the vehicle—
Claim 16, line 7 states “…portion of vehicle.”, but should be amended to state –portion of the vehicle.—
Claim 17, line 2 states “…portion of vehicle”, but should be amended to state –portion of the vehicle—

Claim 17, line 4 states “…portion of vehicle.”, but should be amended to state –portion of the vehicle.—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-17, the preambles of the claims state “A communication seat-type vehicle”, or “The communication seat-type vehicle”. The addition of the word “type” renders the claims indefinite, as the word “type” is considered an approximation under MPEP 2173.06(b) III.
Claim 4 is rendered indefinite, as the sizes of the passengers seatable on the communication seats are variable, and therefore, depending on the sizes of the passengers, more than 6 passengers could potentially be seatable on the seats. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-9, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuller (US 1350601).
Regarding Claim 1, Fuller discloses a communication seat-type vehicle (see fig. 1) for passengers, the vehicle being capable of running forward (lines 59-63) in a front-rear direction as a traveling direction, the vehicle comprising: a front wall (fig. 1; see the side elevation of 24, 

Claim 2, Fuller discloses the communication seat-type vehicle wherein, in the vehicle front-rear direction, the front end of the upper portion (see 24) of the front wall is positioned rearward (see fig. 1) of the front end of the lower portion (see 29) of the front wall.

Regarding Claim 3, Fuller discloses the communication seat-type vehicle wherein the communication seats (11, 13, 15) include at least two of: a rear seat assembly positioned to have a passenger seated thereon to face a forward direction of the vehicle; a front seat assembly positioned to have a passenger seated thereon to face a rearward direction of the vehicle; a right seat assembly (11, 13, 15) positioned to have a passenger seated thereon to face a leftward direction of the vehicle; and a left seat assembly (11, 13, 15) positioned to have a passenger seated thereon to face a rightward direction of the vehicle.

Regarding Claim 8, Fuller discloses the communication seat-type vehicle wherein, the communication seats (11, 13, 15) include a seat portion (see figs. 2-3) for a passenger to be seated thereon, and the seat portion includes a seat (see 11, 13, 15) that is provided in the vehicle internal portion.

Regarding Claim 9, Fuller discloses the communication seat-type vehicle wherein, the communication seat (11, 13, 15) includes a back rest portion (see figs. 2-3) for a passenger to keep posture, the back rest portion being constitutable by a back rest (see 11, 13, 15) that is provided in the vehicle internal portion.

Claim 12, Fuller discloses the communication seat-type vehicle further comprising at least one window (see fig. 1) which allows the passengers seated on the communication seats (11, 13, 15) to see an external space outside the vehicle from the cabin space.

Regarding Claim 13, Fuller discloses the communication seat-type vehicle further comprising an entrance (see 9, 10) which allows the passengers to get in and out from the cabin space, the entrance being provided (see fig. 1) at at least one of a vehicle left portion, a vehicle right portion, the vehicle front portion, or a vehicle rear portion.

Regarding Claim 14, Fuller discloses the communication seat-type vehicle further comprising a door (9, 10) which is configured to open and close the entrance (see 9, 10).

Regarding Claim 16, Fuller discloses the communication seat-type vehicle wherein the upper portion (see 24) of the front wall and the upper portion (see 19) of the cabin space are at an upper portion (see fig. 1) of vehicle, the intermediate portion (see 5) of the front wall and the intermediate portion (see 5) of the cabin space are at an intermediate portion (see fig. 1) of vehicle, and the lower portion (see 29) of the front wall and the lower portion (see 1) of the cabin space are at a lower portion (see fig. 1) of vehicle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US 1350601).
Regarding Claim 4, Fuller discloses the communication seat-type vehicle, but does not explicitly disclose that a maximum number of the passengers seatable on the communication seats it no more than six.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the size of the communication seats such that only six passengers could sit on the seats, as by doing so, passengers of the vehicle would stand instead of sit, increasing the amount of space in the cabin, and therefore the efficiency of the vehicle to transport passengers. Secondarily, such a modification would have involved a mere change in the size of a In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 5, Fuller discloses the communication seat-type vehicle, but does not explicitly disclose that the traveling direction of the vehicle is reversible.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the vehicle to be able to travel in the rearward direction, as it is well known in the art to provide vehicles with a means to travel backwards, as by doing so, the vehicle would be able to back outwards out of parking spaces and other tight circumstances.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US 1350601) in view of Wu et al. (CN 106627812).
Regarding Claim 10, Fuller discloses the communication seat-type vehicle, comprising the communication seats (11, 13, 15), but does not disclose a front or rear luggage deck constituting respectively a front or rear storage space which is at least partially provided forward or rearward of a front or rear end of the communication seats. 
Wu et al. teaches a communication seat vehicle comprising communication seats (11, 12), wherein front and rear luggage decks (fig. 1; see the storage spaces forward and rearward of the seats) constituting front and rear storage spaces (see fig. 1) are provided forward and rearward respectively of the communication seats. 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the communication seats of Fuller in view of the teachings of Wu et al. to include 

Regarding Claim 15, Fuller discloses the communication seat-type vehicle, comprising a driving source (see fig. 1, 34) configured to apply driving force to at least one of the four wheels (30, 33), and a steering mechanism (see fig. 2, 34) configured to steer at least one of the four wheels. 
However, Fuller does not disclose that the vehicle comprises an automatic driving controller configured to automatically control the driving source and the steering mechanism. 
Wu et al. teaches a communication seat vehicle comprising a driving source (5) configured to apply driving force to at least one of four wheels (6), a steering mechanism (10) configured to steer at least one of the four wheels, and an automatic driving controller (3) configured to automatically control the driving source and the steering mechanism.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the vehicle of Fuller in view of the teachings of Wu et al. to include the driving source, steering mechanism, and automatic driving controller of Wu et al., such that the vehicle was automatically controlled, and did not require a driver to maneuver the vehicle, as by doing so, the vehicle, controlled by the controller, would provide a safer passage to the passengers by avoiding collisions caused by human error.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US 1350601) in view of Wu et al. (CN 106627812), in further view of Meszaros et al. (US 20150175040).
Regarding Claim 11, Fuller discloses the communication seat-type vehicle, comprising the communication seats (11, 13, 15), but does not disclose a front or rear luggage deck constituting respectively a front or rear storage space which is at least partially provided forward or rearward of a front or rear end of the communication seats. 
Wu et al. teaches a communication seat vehicle comprising communication seats (11, 12), wherein front and rear luggage decks (fig. 1; see the storage spaces forward and rearward of the seats) constituting front and rear storage spaces (see fig. 1) are provided forward and rearward respectively of the communication seats. 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the communication seats of Fuller in view of the teachings of Wu et al. to include a luggage deck constituting a storage space provided rearward of a rear end of the communication seats, as by doing so, extra space for storing luggage and other cargo would be provided on the vehicle, increasing the open space in the cabin, and therefore the comfort of the passengers. 
Furthermore, Fuller, as modified, does not disclose that the back rest (Fuller; see figs. 2-3) is arranged to open and close the rear storage space (Wu et al.; see fig. 1, as modified above). 
Meszaros et al. teaches a vehicle, wherein a communication seat (70) comprising a seat back (see 70) is arranged to open (see figs. 9-11) or close (see fig. 8) a rear storage space (66).
.

Allowable Subject Matter
Claims 6-7 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616